Order filed December 27, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00998-CV
                                   ____________

                      IN THE INTEREST OF J.S., a Child


                    On Appeal from the 312th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05477


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue Appellant's brief was due
December 23, 2013. No brief has been filed.

      Unless appellant files a brief with the clerk of this court within 10 days of
the date of this order, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                      PER CURIAM